Opinion by
Judge Gofer:
The deed from Thomas to his wife and children was, in substance and effect, a mere declaration of trust, by which he vested them with the title, but constituted himself their trustee with power to sell if he should deem it to their interest.
We think the validity of the power may be sustained on another ground. The same deed which gave the grantees all the title they had reserved to the grantor the power to sell, and they took the title subject to the power.
It seems to us, in either view, the title of the appellees is good against the children of R. A. Thomas, and the judgment is affirmed.